DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application is being examined under the pre-AIA  first to invent provisions.

   Continued Examination Under 37 CFR 1.114 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/22/21 has been entered.

Response to Amendment
3.	As per Applicant’s instruction as filed on 02/22/21, claims 1-2 have been amended.

Response to Remarks
4.	Applicant’s remarks with respect to currently pending amended claims as filed on 02/22/21 have been carefully reviewed/considered, but are moot in view of the following new ground(s) of rejection.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jeon et al (2012/0147137 A1) in view of Liu et al (2012/0020407 A1), Auyeung (2008/0232459 A1), Payson (2005/0259736 A1), and Joch et al (2014/0254683 A1).
Regarding claim 1, Jeon et al discloses a decoding method, comprising:
for each of a plurality of reference pictures to which a current picture refers, parsing a parameter related to the reference picture, wherein the plurality of reference pictures includes a first reference picture and a second reference picture (Fig. 1; paras. [0035-0036]);
creating a first list of reference pictures including the plurality of reference pictures sorted (620, modified) based on the parameter (paras. [0045], [0057-0061]); and
in response to a first condition regarding the first list being met (using a first scheme in para. [0061]), decoding the current picture using one or more of the plurality of reference pictures in the first list based on an order (flag information) in which the reference pictures are sorted (620) in the list (via Inter-prediction (700)) (Fig. 1; paras. [0061], [0019-0020], [0035-0036]).
Jeon et al does not seem to particularly/explicitly disclose: 
parsing the parameter related to a picture quality of the reference picture; 
creating the first list of reference pictures including the plurality of reference pictures
sorted based on a temporal distance to the current picture;
in response to the first condition not being met, creating a second list of reference pictures including the plurality of reference pictures sorted based on the parameter, and
in response to the first condition not being met, decoding the current picture using one or more of the plurality of reference pictures in the second list based on the order in which the plurality of reference pictures are sorted in the second list, wherein
the second reference picture being higher in (reference) picture quality than the first reference picture and being temporally farther away from the current picture than the first reference picture is;
the second reference picture is placed lower than the first reference picture in the first list and is identified from the first list using a number of bits greater than a number of bits used for identifying the first reference picture, and
the second reference picture is placed higher than the first reference picture in the second list and is identified from the second list using a number of bits less than a number of bits used for identifying the first reference picture.
However, Liu et al teaches resource adaptive video encoding/decoding system comprising a parameter (QP, reference picture frequency) related to a picture quality of the video signal/picture/image (encoded bitstream)(112), and adjusting at least one encoding quality parameter in response to the region identification signal, and a decoder for receiving the video signal/picture/image (encoded bitstream)(112) and operating to decode the video signal/picture/image (encoded bitstream)(112) for display on a display device (abs.; paras. [0034], [0036-0037], [0042]).
Furthermore, Joch et al teaches computing predicted values for motion vectors comprising a video decoder (Fig. 4) and the following:
in response to a first condition being met, creating a first list (List 1) of reference pictures including the plurality of reference pictures sorted/ordered based on a temporal distance to a current picture (paras. [0017], ]0025], [0027]; see Joch et al’s claim 11); 
when the first condition is not being utilized/met, creating a second list (List 0) of reference pictures including the plurality of reference pictures sorted based on a parameter ([0057]), and
when the first condition is not being utilized/met, decoding the current picture using one or more of the plurality of reference pictures in the second list based on an order in which the plurality of reference pictures are sorted/ordered in the second list, wherein the second condition is different from the first condition, in order to provide decoding of motion vector that uses two reference pictures for motion compensated prediction, wherein these reference pictures are organized into two sets or lists of reference pictures (Figs. 4-5; paras. [0016-0017], [0020], [0030], [0039], [0044], [0047], [0049], [0057-0058], [0002]).
Moreover, Auyeung teaches system/method to control compressed/encoded video picture quality for a given bit rate comprising translating the target bit rate to a reference picture quality among pictures for a given target bit rate, determining the quality of current picture from the reference picture quality, and determining the quantization parameters of the picture in response to the picture quality, thereby providing a stable PSNR (picture quality) while maintaining a given target bit rate (abs.; paras. [0021], [0026]).


Moreover, Jeon et al further discloses/teaches a reference picture number for designating a reference picture may be coded by a unit of block, wherein as a reference picture for coding of a reference picture number gets smaller, a code amounting to a smaller number of bits (less bits) may be assigned, so that inter-view reference information may be used to modify a reference picture list for interview prediction, thereby improving a compression ratio (para. [0061]). 
Moreover, Payson teaches video decoding method at least comprising a first reference picture and a second reference picture, wherein the second reference picture is temporally (temporal distance) farther away from a current picture than the first reference picture (in order to generate prediction weight information corresponding to an acquired motion vector information (Fig. 1; paras. [0041], [0025]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the decoding method as taught by Jeon et al to incorporate/combine Liu et al’s teachings as above so as to parse, for each of Jeon et al’s reference pictures, the parameter related to the picture quality of the reference picture, so as to adjust at least one encoding quality parameter in response to the region identification signal and decode the video signal/picture/image (encoded bitstream) for display on a display device, and 
further incorporate/combine Auyeung, Joch et al, and Payson’s teachings as above so as to,
create the first list of reference pictures including the plurality of reference pictures
sorted based on a temporal distance to the current picture;
in response to the first condition not being met, creating a second list of reference pictures including the plurality of reference pictures sorted based on the parameter, and
in response to the first condition not being met, decoding the current picture using one or more of the plurality of reference pictures in the second list based on the order in which the plurality of reference pictures are sorted in the second list, wherein
the second reference picture being higher in (reference) picture quality than the first reference picture and being temporally farther away from the current picture than the first reference picture is;
the second reference picture is placed lower than the first reference picture in the first list and is identified from the first list using a number of bits greater than a number of bits used for identifying the first reference picture, and
the second reference picture is placed higher than the first reference picture in the second list and is identified from the second list using a number of bits less than a number of bits used for identifying the first reference picture,
thereby providing a stable PSNR (picture quality) while maintaining a given target bit rate, improving a compression ratio, using inter-view reference information to modify a reference picture list for interview prediction, providing decoding of motion vector that uses two reference pictures for motion compensated prediction, wherein these reference pictures are organized into two sets or lists of reference pictures, and generating prediction weight information corresponding to the acquired motion vector information so as to increase in the efficiency of the video decoder.
Regarding claim 2, Jeon et al discloses a decoding apparatus, comprising:
circuitry (Fig. 1); and
memory (600; para. [0094]),
wherein the circuitry performs the following using the memory:
for each of a plurality of reference pictures to which a current picture refers, parsing a parameter related to the reference picture, wherein the plurality of reference pictures includes a first reference picture and a second reference picture (Fig. 1; paras. [0035-0036]);
creating a first list of reference pictures including the plurality of reference pictures sorted (620, modified) based on the parameter (paras. [0045], [0057-0061]); and
in response to a first condition regarding the first list being met (using a first scheme in para. [0061]), decoding the current picture using one or more of the plurality of reference pictures in the first list based on an order (flag information) in which the reference pictures are sorted (620) in the list (via Inter-prediction (700)) (Fig. 1; paras. [0061], [0019-0020], [0035-0036]).
Jeon et al does not seem to particularly/explicitly disclose: 
parsing the parameter related to a picture quality of the reference picture; 
creating the first list of reference pictures including the plurality of reference pictures
sorted based on a temporal distance to the current picture;
in response to the first condition not being met, creating a second list of reference pictures including the plurality of reference pictures sorted based on the parameter, and
in response to the first condition not being met, decoding the current picture using one or more of the plurality of reference pictures in the second list based on the order in which the plurality of reference pictures are sorted in the second list, wherein
the second reference picture being higher in (reference) picture quality than the first reference picture and being temporally farther away from the current picture than the first reference picture is;
the second reference picture is placed lower than the first reference picture in the first list and is identified from the first list using a number of bits greater than a number of bits used for identifying the first reference picture, and
the second reference picture is placed higher than the first reference picture in the second list and is identified from the second list using a number of bits less than a number of bits used for identifying the first reference picture.
However, Liu et al teaches resource adaptive video encoding/decoding system comprising a parameter (QP, reference picture frequency) related to a picture quality of the video signal/picture/image (encoded bitstream)(112), and adjusting at least one encoding quality parameter in response to the region identification signal, and a decoder for receiving the video signal/picture/image (encoded bitstream)(112) and operating to decode the video signal/picture/image (encoded bitstream)(112) for display on a display device (abs.; paras. [0034], [0036-0037], [0042]).
Furthermore, Joch et al teaches computing predicted values for motion vectors comprising a video decoder (Fig. 4) and the following:
in response to a first condition being met, creating a first list (List 1) of reference pictures including the plurality of reference pictures sorted/ordered based on a temporal distance to a current picture (paras. [0017], ]0025], [0027]; see Joch et al’s claim 11); 
when the first condition is not being utilized/met, creating a second list (List 0) of reference pictures including the plurality of reference pictures sorted based on a parameter ([0057]), and
when the first condition is not being utilized/met, decoding the current picture using one or more of the plurality of reference pictures in the second list based on an order in which the plurality of reference pictures are sorted/ordered in the second list, wherein the second condition is different from the first condition, in order to provide decoding of motion vector that uses two reference pictures for motion compensated prediction, wherein these reference pictures are organized into two sets or lists of reference pictures (Figs. 4-5; paras. [0016-0017], [0020], [0030], [0039], [0044], [0047], [0049], [0057-0058], [0002]).


Moreover, Auyeung teaches system/method to control compressed/encoded video picture quality for a given bit rate comprising translating the target bit rate to a reference picture quality among pictures for a given target bit rate, determining the quality of current picture from the reference picture quality, and determining the quantization parameters of the picture in response to the picture quality, thereby providing a stable PSNR (picture quality) while maintaining a given target bit rate (abs.; paras. [0021], [0026]).
Moreover, Jeon et al further discloses/teaches a reference picture number for designating a reference picture may be coded by a unit of block, wherein as a reference picture for coding of a reference picture number gets smaller, a code amounting to a smaller number of bits (less bits) may be assigned, so that inter-view reference information may be used to modify a reference picture list for interview prediction, thereby improving a compression ratio (para. [0061]). 
Moreover, Payson teaches video decoding method at least comprising a first reference picture and a second reference picture, wherein the second reference picture is temporally (temporal distance) farther away from a current picture than the first reference picture (in order to generate prediction weight information corresponding to an acquired motion vector information (Fig. 1; paras. [0041], [0025]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the decoding apparatus as taught by Jeon et al to incorporate/combine Liu et al’s teachings as above so as to parse, for each of Jeon et al’s reference pictures, the parameter related to the picture quality of the reference picture, so as to adjust at least one encoding quality parameter in response to the region identification signal and decode the video signal/picture/image (encoded bitstream) for display on a display device, and 
further incorporate/combine Auyeung, Joch et al, and Payson’s teachings as above so as to,
create the first list of reference pictures including the plurality of reference pictures
sorted based on a temporal distance to the current picture;
in response to the first condition not being met, creating a second list of reference pictures including the plurality of reference pictures sorted based on the parameter, and
in response to the first condition not being met, decoding the current picture using one or more of the plurality of reference pictures in the second list based on the order in which the plurality of reference pictures are sorted in the second list, wherein
the second reference picture being higher in (reference) picture quality than the first reference picture and being temporally farther away from the current picture than the first reference picture is;
the second reference picture is placed lower than the first reference picture in the first list and is identified from the first list using a number of bits greater than a number of bits used for identifying the first reference picture, and
the second reference picture is placed higher than the first reference picture in the second list and is identified from the second list using a number of bits less than a number of bits used for identifying the first reference picture,
thereby providing a stable PSNR (picture quality) while maintaining a given target bit rate, improving a compression ratio, using inter-view reference information to modify a reference picture list for interview prediction, providing decoding of motion vector that uses two reference pictures for motion compensated prediction, wherein these reference pictures are organized into two sets or lists of reference pictures, and generating prediction weight information corresponding to the acquired motion vector information so as to increase in the efficiency of the video decoder.

Conclusion
8.	The prior art made of record is considered pertinent to Applicant's disclosure.
A)	Tian et al (8,363,721 B1), Reference picture prediction for video coding.
B)	Chen et al (2007/0230564 A1), Video processing with scalability.

9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

10.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.















/SHAWN S AN/Primary Examiner, Art Unit 2483